UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BETH ANN LEA; SAUL E. LEA,              
              Plaintiffs-Appellants,
                 v.
M. A. KIRBY, Individually and in
his official capacity as Deputy of
the Caswell County Sheriff’s                   No. 01-2316
Department; G. A. BRANDON,
Individually and in his official
capacity as Deputy of the Caswell
County Sheriff’s Department,
                Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                          (CA-00-594-1)

                      Submitted: May 29, 2002

                       Decided: July 15, 2002

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Wallace W. Bradsher, Jr., THE BRADSHER LAW FIRM, P.C., But-
ner, North Carolina, for Appellants. James R. Morgan, Jr., Robert D.
2                            LEA v. KIRBY
Mason, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE,
Winston-Salem, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Beth Ann Lea and Saul Lea ("Plaintiffs") appeal the order of the
district court granting Defendants’ motion for summary judgment dis-
missing all of Plaintiffs’ claims. We dismiss in part and affirm in part.

   Defendants assert an entitlement to partial dismissal of Plaintiffs’
appeal because Plaintiffs failed to file objections to those aspects of
the magistrate judge’s report and recommendation that were adverse
to their claims. We agree. Thomas v. Arn, 474 U.S. 140, 154 (1985);
Wells v. Shriners Hosp., 109 F.3d 198 (4th Cir. 1997). Accordingly,
we grant Defendants’ motion and dismiss all of Plaintiffs’ claims
brought under 42 U.S.C.A. § 1983 (West Supp. 2001) against Defen-
dants in their official capacities; Plaintiffs’ § 1983 claim for assault;
Plaintiffs’ Fourth Amendment claim for unreasonable search; Plaintiff
Beth Ann Lea’s § 1983 claim for false arrest; Plaintiffs’ § 1983 claim
for malicious prosecution; Plaintiffs’ state law tort claims for inten-
tional and negligent infliction of emotional distress; and Plaintiff Beth
Ann Lea’s state law tort claims for false arrest and malicious prosecu-
tion.

   We review the district court’s order granting summary judgment in
favor of Defendants as to Plaintiff Saul Lea’s claims for false arrest
under § 1983 and false arrest and malicious prosecution under North
Carolina law de novo. See Higgins v. E. I. Dupont de Nemours & Co.,
863 F.2d 1162, 1167 (4th Cir. 1988). Summary judgment is appropri-
ate when there is no genuine issue of material fact, given the parties’
burdens of proof at trial. Fed. R. Civ. P. 56(c); Anderson v. Liberty
                            LEA v. KIRBY                            3
Lobby, Inc., 477 U.S. 242, 247-49 (1986). In determining whether the
moving party has shown that there is no genuine issue of material
fact, we assess the factual evidence and all inferences to be drawn
therefrom in the light most favorable to the non-moving party. Id. at
255; Smith v. Virginia Commonwealth Univ., 84 F.3d 672, 675 (4th
Cir. 1996).

   With these standards in mind, we affirm the order granting sum-
mary judgment in favor of Defendants as to Plaintiff Saul Lea’s
claims for false arrest under § 1983 and false arrest and malicious
prosecution under North Carolina law on the reasoning of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                       DISMISSED IN PART; AFFIRMED IN PART